This document is an unofficial translation of the draft French offer document and is provided solely for informational purposes. Securityholders of ILOG S.A. (“ILOG”) and other investors may obtain official copies of the tender offer materials for the French offer and any other documents filed with the French Autorité des marchés financiers (the “AMF”) from the AMF’s website (www.amf-france.org) without charge. This document DOES NOT apply to the U.S. offer and DOES NOT constitute an offer to purchase or a solicitation of an offer to sell any Securities of ILOG in the U.S. offer.
